                                OFFICE OF THE CHAPTER 13 TRUSTEE
                                        LAUREN A. HELBLING, TRUSTEE
                        For Cases Filed Under Chapter 13 in the United States Bankruptcy Court
                                Northern District of Ohio - Eastern Division (Cleveland)

 Office Address                                                                                  Payment Address
 Lauren A. Helbling, Chapter 13 Trustee                                                          Lauren A. Helbling
 200 Public Square, Suite 3860                                                                   Chapter 13 Trustee
 Cleveland, Ohio 44114-2321                                                                      P.O. Box 593
 Tel: (216) 621-4268 Fax: (216) 621-4806                                                         Memphis, TN 38101-0593
 www.13trusteecleveland.com                                                                      *Include case number
                                                                                                  on payment




                  TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                     For the period July 01, 2019 through June 30, 2020

 Case No: 18-13865-jps                                      Filed: June 28, 2018

 Debtor:    ANGELINE FORTE
            12205 WOODWARD BLVD

            GARFIELD HEIGHTS, OH 44125


 Attorney: MONA B RUBINSTEIN                                Required Plan Payment:          $1,500.00 MONTHLY
           (216) 513-1286




           RECONCILIATION OF FUNDS RECEIVED AND DISBURSED SINCE CASE FILED
                  Plan Payments Received:                                                   35,983.85

                  Disbursements:
                        Principal                 31,435.45
                        Interest                      246.58
                        Attorney Fee                2,200.00
                        Trustee Fee                 2,092.07
                                                                        35,974.10

                  Funds on Hand:                                               9.75
                                                                                            35,983.85



                                                               Page 1 of 2

444                            001100010001050202000

        18-13865-jps       Doc 45       FILED 07/16/20         ENTERED 07/16/20 07:20:51                 Page 1 of 2
CASE NO:          18-13865-jps
 DEBTOR:          ANGELINE FORTE




                                       RECEIPTS DURING TWELVE-MONTH REPORTING PERIOD
Jul 02, 2019            692.31   Jul 16, 2019      692.31   Jul 30, 2019          692.31   Aug 16, 2019            692.31    Aug 30, 2019           692.31
Sep 13, 2019            692.31   Sep 27, 2019      692.31   Oct 11, 2019          692.31   Oct 25, 2019            692.31    Nov 08, 2019           692.31
Nov 22, 2019            692.31   Dec 06, 2019      692.31   Dec 20, 2019          692.31   Jan 03, 2020            692.25    Jan 21, 2020           692.31
Jan 31, 2020            692.31   Feb 14, 2020      692.31   Feb 28, 2020          692.31   Mar 10, 2020          1,000.00    Mar 13, 2020           692.31
Mar 27, 2020            692.31   Apr 10, 2020      692.31   Apr 24, 2020          692.31   May 08, 2020            692.31    May 22, 2020           692.31
Jun 05, 2020            692.31




                                 DISBURSEMENTS DURING TWELVE-MONTH REPORTING PERIOD
Claim #        Creditor Name                                         Acct#                    Class                   Principal Paid        Interest Paid
                                                                    (Last 4 Digits)
001            FIRST ASSOCIATES LOAN SERVICING LLC                  5741                     Unsecured                  4,301.95
                                                                                                                             .00                   .00

001NA          FIRST ASSOCIATES LOAN SERVICING LLC                                           Unsecured                         .00                 .00
002            ONEMAIN FINANCIAL OF OHIO INC                        4612                     Unsecured                  1,280.83
                                                                                                                             .00                   .00

003            LVNV FUNDING LLC                                     0561                     Unsecured                      680.08
                                                                                                                               .00                 .00

004            CREDIT UNION 1                                       02L1                     Secured                           .00                 .00
005A           M & T BANK                                           4436                     Secured                           .00                 .00
005NA          M & T BANK                                                                    Unsecured                         .00                 .00
005NA1         CHRIS E MANOLIS ESQ                                                           Unsecured                         .00                 .00
006            QUANTUM3 GROUP LLC                                   7966                     Unsecured                  1,591.72
                                                                                                                             .00                   .00

007            SOFI CONSUMER LOAN PROGRAM 20161LLC                  5741                     Unsecured                  1,876.25
                                                                                                                             .00                   .00

007NA          SOFI CONSUMER LOAN PROGRAM 20161LLC                                           Unsecured                         .00                 .00
008            LVNV FUNDING LLC                                     1450                     Unsecured                  3,758.59
                                                                                                                             .00                   .00

009            PORTFOLIO RECOVERY ASSOCIATES LLC                    3813                     Unsecured                  1,093.04
                                                                                                                             .00                   .00

009NA          PORTFOLIO RECOVERY ASSOCIATES                                                 Unsecured                         .00                 .00
010            ABSOLUTE RESOLUTIONS INVESTMENTS LL                  7346                     Unsecured                  2,544.24
                                                                                                                             .00                   .00

010NA          ABSOLUTE RESOLUTIONS INVESTMENTS LL                                           Unsecured                         .00                 .00
011            ATTORNEY GENERAL STATE OF OHIO                       ####0605                 Priority                          .00                 .00
011A           ATTORNEY GENERAL STATE OF OHIO                       ####0605                 Unsecured                       48.07
                                                                                                                               .00                 .00

011NA          OHIO DEPARTMENT OF TAXATION                                                   Unsecured                         .00                 .00
011NA1         DEPT OF TAXATION                                                              Unsecured                         .00                 .00
799            MONA B RUBINSTEIN                                                             Attorney Fees                     .00                 .00
               SUNUP FINANCIAL LLC                                  3219                     Unsecured                         .00                 .00
               HUMMINBIRD FUNDS LLC                                 9656                     Unsecured                         .00                 .00
               BORROWERS FIRST INC                                  1099                     Unsecured                         .00                 .00
               BASTION FUNDING OH I LLC                                                      Unsecured                         .00                 .00

                                                                                           Total Paid To Date:         17,174.77                   .00




                                                                            Page 2 of 2

 445                                       001100010001050302000

                18-13865-jps          Doc 45      FILED 07/16/20            ENTERED 07/16/20 07:20:51                          Page 2 of 2
